DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

Status of Claims
This Office Action is in response to the application filed on February 18, 2022. Claims 1 through 20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on October 28, 2021, October 28, 2021, and February 18, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
Response to Amendments
In response to Applicant’s Amendments dated February 18, 2022, Examiner withdraws the previous rejections under 35 U.S.C. 112(b); and withdraws the previous prior art rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103.

Response to Arguments
Applicant's arguments, see the RCE, filed February 18, 2022, with respect to the previous prior art rejections for claims 1-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pub. No. 2016/0318515.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0031361 (hereinafter, “Olson”; previously of record) in view of U.S. Pub. No. 2016/0318515 (hereinafter, “Laur”).

Regarding claim 1, Olson discloses a method for use in a vehicle transportation network (see at least [0006]), the method comprising: 
…receiving, from the multi-objective policy, a candidate vehicle control action associated with the first objective and a candidate vehicle control action associated with the second objective (see at least [0007] and [0033]-[0034]; candidate policies are determined, and the candidate policies relate to vehicle objectives/goals); 
determining a buffer value based on the relationship between the first objective and the second objective (see at least [0007] and [0097]; there is a predefined threshold distance (i.e., buffer value) for the various objectives, and the chosen control action may be one of the candidate control actions), wherein the buffer value includes an amount of variation of risk between the first objective and the second objective (see at least [0007] and [0097]; the predefined threshold distance may be considered the allowable amount of variation of risk between the first objective and the second objective. For example, any distance greater than the threshold would be considered an allowable amount of variation of risk);
 selecting a vehicle control action based on the buffer value, wherein the selected vehicle control action is the candidate vehicle control action associated with the first objective or the candidate vehicle control action associated with the second objective (see at least [0007] and [0097]; there is a predefined threshold distance (i.e., buffer value) for the various objectives, and the chosen control action may be one of the candidate control actions);
performing the selected vehicle control action to traverse a portion of the vehicle transportation network (see at least [0035] and [0107]; the vehicle controllers are part of the vehicle transportation network); 
determining a preference indicator for each objective based on the performed vehicle control action (see at least [0024] and [0081]; a reward value (i.e., preference indicator) for each ; and 
updating the multi-objective policy based on the preference indicator (see at least [0025]; the multi-objective policy process is closed loop and is continuously updated as the preference indicator changes).
However, Olson does not explicitly teach identifying, by an autonomous vehicle, a multi-objective policy for an intersection scenario-specific operational control evaluation model, wherein the multi-objective policy includes at least a first objective associated with a passenger comfort preference that is learned based on user override data, a second objective associated with a passenger risk preference that is learned based on the user override data, and a relationship between the first objective and the second objective. 
Laur, in the same field of endeavor teaches identifying, by an autonomous vehicle, a multi-objective policy for an intersection scenario-specific operational control evaluation model (see at least [0036]-[0037]; the policy may be for an operational control model for an autonomous vehicle at an intersection), wherein the multi-objective policy includes at least a first objective associated with a passenger comfort preference that is learned based on user override data, a second objective associated with a passenger risk preference that is learned based on the user override data, and a relationship between the first objective and the second objective (see at least [0004] and [0036]-[0037]; the policy parameters may be updated based on user override, and the parameters may be associated with comfort and/or risk).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Olson with the teachings of Laur in order to further improve user see at least Olson at [0003]-[0004].

Regarding claim 2, Olson discloses and Laur teaches all of the limitations of claim 1. Additionally, Olson discloses wherein the preference indicator is a reward value (see at least [0081] and [0093]; the preference indicator is a reward function).

Regarding claim 7, Olson discloses and Laur teaches all of the limitations of claim 1. Additionally, Olson discloses wherein the preference indicator is an ordering of a plurality of objectives (see at least [0081]; the various weights represent an ordering of a plurality of objectives by indicating the associated importance).

Regarding claim 8, Olson discloses and Laur teaches all of the limitations of claim 1. Additionally, Olson discloses wherein at least the first candidate vehicle control action or the second candidate vehicle control action is based on aggregated data (see at least [0007], [0033]-[0034], and [0093]-[0094]; aggregate sum of the weighted metrics and/or rewards may be used to determine the policy and corresponding control action).

Regarding claim 9, Olson discloses and Laur teaches all of the limitations of claim 8. Additionally, Olson discloses wherein the aggregated data is based on a geographic region, a user, a vehicle, a company, or a fleet of vehicles (see at least [0007], [0033]-[0034], [0081], and [0093]-[0094]; aggregate sum of the weighted metrics and/or rewards may be used to determine the policy and corresponding control action. The metrics may come from, for example, the user).

Regarding claim 10, Olson discloses an autonomous vehicle comprising: 
a processor configured to execute instructions stored on a non-transitory computer readable medium to (see at least [0030]; computer including a memory): 
…receive, from the multi-objective policy, a candidate vehicle control action associated with the first objective and a candidate vehicle control action associated with the second objective (see at least [0007] and [0033]-[0034]; candidate policies are determined, and the candidate policies relate to vehicle objectives/goals); 
determine a buffer value based on the relationship between the first objective and the second objective (see at least [0007] and [0097]; there is a predefined threshold distance (i.e., buffer value) for the various objectives, and the chosen control action may be one of the candidate control actions), wherein the buffer value includes an amount of variation of risk between the first objective and the second objective (see at least [0007] and [0097]; the predefined threshold distance may be considered the allowable amount of variation of risk between the first objective and the second objective. For example, any distance greater than the threshold would be considered an allowable amount of variation of risk);
select a vehicle control action based on the buffer value, wherein the selected vehicle control action is the candidate vehicle control action associated with the first objective or the candidate vehicle control action associated with the second objective  (see at least [0007] and [0097]; there is a predefined threshold distance (i.e., buffer value) for the various objectives, and the chosen control action may be one of the candidate control actions); 
perform the selected vehicle control action to traverse a portion of the vehicle transportation network (see at least [0035] and [0107]; the vehicle controllers are part of the vehicle transportation network);
determine a preference indicator for each objective based on the performed vehicle control action (see at least [0024] and [0081]; a reward value (i.e., preference indicator) for each objective is determined which may be based on history of the vehicle (i.e., previously performed vehicle control actions) and on the weighted sum of the applicable data); and 
update the multi-objective policy based on the preference indicator (see at least [0025]; the multi-objective policy process is closed loop and is continuously updated as the preference indicator changes).
However, Olson does not explicitly teach identify a multi-objective policy for an intersection scenario-specific operational control evaluation model, wherein the multi-objective policy includes at least a first objective that prioritizes vehicle control actions based on a passenger comfort preference that is learned based on user override data, a second objective that prioritizes vehicle control actions based on an expected time of completion, and a relationship between the first objective and the second objective.
Laur, in the same field of endeavor, teaches identify a multi-objective policy for an intersection scenario-specific operational control evaluation model (see at least [0036]-[0037]; the policy may be for an operational control model for an autonomous vehicle at an intersection), wherein the multi-objective policy includes at least a first objective that prioritizes vehicle control actions based on a passenger comfort preference that is learned based on user override data, a second objective that prioritizes vehicle control actions based on an expected time of completion, and a relationship between the first objective and the second objective (see at least [0004] and [0036]-[0037]; the policy parameters may be updated based on user override, and the parameters may be associated with comfort and/or risk).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Olson with the teachings of Laur in order to further improve user profiles based on user actions such as user overrides of autonomous controls; see at least Olson at [0003]-[0004].

Regarding claim 11, Olson discloses and Laur teaches all of the limitations of claim 10. Additionally, Olson discloses wherein the preference indicator is a reward value (see at least [0081] and [0093]; the preference indicator is a reward function).

Regarding claim 16, Olson discloses and Laur teaches all of the limitations of claim 10. Additionally, Olson discloses wherein the preference indicator is an ordering of a plurality of objectives (see at least [0081]; the various weights represent an ordering of a plurality of objectives by indicating the associated importance).

Regarding claim 17, Olson discloses and Laur teaches all of the limitations of claim 10. Additionally, Olson discloses wherein at least the first candidate vehicle control action or the second candidate vehicle control action is based on aggregated data (see at least [0007], [0033]-[0034], and [0093]-[0094]; aggregate sum of the weighted metrics and/or rewards may be used to determine the policy and corresponding control action).

Regarding claim 18, Olson discloses all of the limitations of claim 10. Additionally, Olson discloses wherein the aggregated data is based on a geographic region, a user, a vehicle, a company, or a fleet of vehicles (see at least [0007], [0033]-[0034], [0081], and [0093]-[0094]; aggregate sum of the weighted metrics and/or rewards may be used to determine the policy and corresponding control action. The metrics may come from, for example, the user).

Regarding claim 19, Olson discloses a method for use in a vehicle transportation network, the method comprising: 
…receiving, from the multi-objective policy for the scenario-specific operational control evaluation module instance, candidate vehicle control actions associated with each of the at least two objectives (see at least [0007] and [0097]; there is a predefined threshold distance (i.e., buffer value) for the various objectives, and the chosen control action may be one of the candidate control actions);
selecting a vehicle control action based on a buffer value, wherein the selected vehicle control action is one of the candidate vehicle control actions (see at least [0007] and [0097]; there is a predefined threshold distance (i.e., buffer value) for the various objectives, and the chosen control action may be one of the candidate control actions);
performing the selected vehicle control action to traverse a portion of the vehicle transportation network (see at least [0035] and [0107]; the vehicle controllers are part of the vehicle transportation network);
determining a preference indicator for each objective based on the performed vehicle control action (see at least [0024] and [0081]; a reward value (i.e., preference indicator) for each objective is determined which may be based on history of the vehicle (i.e., previously performed vehicle control actions) and on the weighted sum of the applicable data); and 
updating the multi-objective policy based on the preference indicator (see at least [0025]; the multi-objective policy process is closed loop and is continuously updated as the preference indicator changes).
However, Olson does not explicitly teach identifying, by an autonomous vehicle, a multi-objective policy for an intersection scenario- specific operational control evaluation model, wherein the multi-objective policy includes a relationship between at least two objectives, wherein one of the at least two objectives is associated with a passenger comfort preference that is learned based on user override data (Examiner notes that this limitation is considered non-limiting, because anything may be considered socially acceptable based on a given regional location); 
Laur, in the same field of endeavor, teaches identifying, by an autonomous vehicle, a multi-objective policy for an intersection scenario-specific operational control evaluation model (see at least [0036]-[0037]; the policy may be for an operational control model for an autonomous vehicle at an intersection), wherein the multi-objective policy includes a relationship between at least two objectives wherein one of the at least two objectives is associated with a passenger comfort preference that is learned based on user override data (see at least [0004] and [0036]-[0037]; the policy parameters may be updated based on user override, and the parameters may be associated with comfort and/or risk and/or other objectives).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Olson with the teachings of Laur in order to further improve user profiles based on user actions such as user overrides of autonomous controls; see at least Olson at [0003]-[0004].

Regarding claim 20, Olson discloses and Laur teaches all of the limitations of claim 19. Additionally, Olson discloses wherein the buffer value is a constraint value relating the at least two objectives (see at least [0007] and [0097]; there is a predefined threshold distance (i.e., buffer value/constraint value) for the various objectives, and the chosen control action may be one of the candidate control actions)

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Laur, as applied to claims 1-2 and 10-11 above, in further view of U.S. Pub No. 2019/0047584 (hereinafter, “Donnelly”; previously of record).

Regarding claim 3, Olson discloses and Laur teaches all of the limitations of claim 2. However, Olson does not explicitly teach wherein the reward value is a positive integer on a condition that the performed vehicle control action is successful.
Donnelly, in the same field of endeavor, teaches wherein the reward value is a positive integer on a condition that the performed vehicle control action is successful (see at least [0123]; the reward may be the opposite sign of the cost).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Olson, as modified by Laur, with the teachings of Donnelly in order to improve passenger experiences via system feedback for a learning system; see Donnelly at [0019].

Regarding claim 4, Olson discloses and Laur teaches all of the limitations of claim 2. However, Olson does not explicitly teach wherein the reward value is a negative integer on a condition that the performed vehicle control action is overridden.
wherein the reward value is a negative integer on a condition that the performed vehicle control action is overridden (see at least [0123]; the reward may be the opposite sign of the cost).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Olson, as modified by Laur, with the teachings of Donnelly in order to improve passenger experiences via system feedback for a learning system; see Donnelly at [0019].

Regarding claim 5, Olson discloses and Laur teaches all of the limitations of claim 1. However, Olson does not explicitly teach wherein the preference indicator is based on a user input.
Donnelly, in the same field of endeavor, teaches wherein the preference indicator is based on a user input (see at least [0079], [0104], and [0123]-[0124]; parameter adjustments for reward values may be refined according to user input data).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Olson, as modified by Laur, with the teachings of Donnelly in order to improve passenger experiences via system feedback for a learning system; see Donnelly at [0019].

Regarding claim 6, Olson discloses and Laur teaches all of the limitations of claim 1. However, Olson does not explicitly teach wherein the preference indicator is a change in the buffer value.
Donnelly, in the same field of endeavor, teaches wherein the preference indicator is a change in the buffer value (see at least [0064]-[0065]; the distance values may change as part of the parameter changes which will affect the reward value (i.e., preference indicator) which is based on the parameter changes).
see Donnelly at [0019].

Regarding claim 12, Olson discloses and Laur teaches all of the limitations of claim 11. However, Olson does not explicitly teach wherein the reward value is a positive integer on a condition that the performed vehicle control action is successful.
Donnelly, in the same field of endeavor, teaches wherein the reward value is a positive integer on a condition that the performed vehicle control action is successful (see at least [0123]; the reward may be the opposite sign of the cost).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Olson, as modified by Laur, with the teachings of Donnelly in order to improve passenger experiences via system feedback for a learning system; see Donnelly at [0019].

Regarding claim 13, Olson discloses and Laur teaches all of the limitations of claim 11. However, Olson does not explicitly teach wherein the reward value is a negative integer on a condition that the performed vehicle control action is overridden.
Donnelly, in the same field of endeavor, teaches wherein the reward value is a negative integer on a condition that the performed vehicle control action is overridden (see at least [0123]; the reward may be the opposite sign of the cost).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Olson, as modified by Laur, with the teachings of Donnelly in order to improve passenger experiences via system feedback for a learning system; see Donnelly at [0019].

Regarding claim 14, Olson discloses and Laur teaches all of the limitations of claim 10. However, Olson does not explicitly teach wherein the preference indicator is based on a user input.
Donnelly, in the same field of endeavor, teaches wherein the preference indicator is based on a user input (see at least [0079], [0104], and [0123]-[0124]; parameter adjustments for reward values may be refined according to user input data).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Olson, as modified by Laur, with the teachings of Donnelly in order to improve passenger experiences via system feedback for a learning system; see Donnelly at [0019].

Regarding claim 15, Olson discloses and Laur teaches all of the limitations of claim 10. However, Olson does not explicitly teach wherein the preference indicator is a change in the buffer value.
Donnelly, in the same field of endeavor, teaches wherein the preference indicator is a change in the buffer value (see at least [0064]-[0065]; the distance values may change as part of the parameter changes which will affect the reward value (i.e., preference indicator) which is based on the parameter changes).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Olson, as modified by Laur, with the teachings of Donnelly in order to improve passenger experiences via system feedback for a learning system; see Donnelly at [0019].

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pat. No. 10,599,155 which relates to an autonomous vehicle operation monitoring and evaluation of effectiveness which is used to update preferences; and
U.S. Pub. No. 2007/0168096 which relates to feedback for improving safety of vehicle operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663